689 S.E.2d 877 (2009)
SMITH, et al
v.
REGIONS BANK, et al.
No. 526P09.
Supreme Court of North Carolina.
December 23, 2009.
Marvin B. Smith, pro se.
David A Simpson, P.C., c/o Christopher J. Culp, Charlotte, for David A. Simpson.
William J. Kellam, Jr., Charlotte, for Regions Bank.
The following order has been entered on the motion filed on the 23rd of December *878 2009 by Petitioners (Marvin B. Smith and Sharon H. Smith) for Temporary Stay:
"Motion Denied by order of the Court in conference this the 23rd of December 2009."